In an action, inter alia, to recover damages for breach of contract, the defendant Stellar Mechanical Services of N.Y., LLC, II, appeals from an order of the Supreme Court, Queens County (Schulman, J.), entered February 16, 2012, which denied its motion to enforce a purported settlement agreement dated May 20, 2010.
Ordered that the order is affirmed, with costs.
The defendant Stellar Mechanical Services of N.Y., LLC, II (hereinafter Stellar), moved to enforce a purported settlement agreement with the plaintiff dated May 20, 2010 (see CPLR 2104; Cobble Hill Nursing Home v Henry & Warren Corp., 74 NY2d 475, 482 [1989], cert denied 498 US 816 [1990]; Trueforge Global Mach. Corp. v Viraj Group, 84 AD3d 938 [2011]). The May 20, 2010, document, inter alia, fails to incorporate all the material terms of the purported settlement (see Bonnette v Long Is. Coll. Hosp., 3 NY3d 281, 285-286 [2004]; Joseph Martin, Jr., Delicatessen v Schumacher, 52 NY2d 105, 109 [1981]). Therefore, the Supreme Court properly denied Stellar’s motion. Mastro, J.P., Angiolillo, Chambers and Cohen, JJ., concur. [Prior Case History: 2012 NY Slip Op 30500(U).]